Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 and 6 is objected to because of the following informalities:  Applicant has fail to provide a proper transition for the further limiting clause.  Appropriate correction is required.
Examiner suggests inserting -- further wherein; -- after “a wind blade;”
The last occurrence of “said” should not be capitalized and also indentations and proper paragraph spacing should be placed after each limitation. For example:
a center axis; 
a turbine frame assembly;
wherein said turbine frame assembly comprises; 
a turbine frame;
four wind blade subassemblies;
wherein each said wind blade subassembly comprises; 
a pivot axis; [and]
a wind blade; …. further wherein;
	In claim 6, “Setting” and “In” should not be capitalized.
  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites [further wherein;] “Said VWTWRB uses wind power to drive the blades to rotate and stop at their designated positions for reducing the upwind force of the wind turbine. Applicant does not have possession for wind power, it is a naturally occurring phenomenon.
Claim 5, claims “.. by wind pressure”. Applicant does not have possession for wind pressure, it is a naturally occurring phenomenon.
Examiner suggests deleting “by wind pressure”
Also claim 6, claims “in real world applications”, Applicant does not have possession for real world applications.
Examiner suggests deleting: “uses wind power to drive” and “in real world applications”.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
The limitations “wind power” and “in real word applications” are broad and indefinite.
Claim 1 recites the limitation "their designations" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Examiner suggests deleting “their”.
Claim 3 recites the limitation "of airfoils" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner suggests replacing with -- an airfoil --.
Claim 5 recites the limitation "the arms" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner suggests inserting --; an arm-- after “a wind blade” in claim 1.
Also claims 1, 3 and 4, refer to blades or blade. Examiner suggests inserting -- wind -- before “blades” or “blade” throughout to overcome lack of antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Claims 1 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are apparatus claims mixed with for use clauses.
“Use claims” that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961).
Examiner suggests deleting “uses” and “used”.

Claims 1- 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 recites “Said VWTWRB uses wind power to drive the blades to rotate and stop at their designated positions”. Wind Power is a natural occurring phenomenon.
Examiner suggests deleting: “uses wind power to drive” and rewriting as --wherein; said VWTWRB rotates and stops at designated positons for reducing the upwind force of the wind turbine--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Ursua; Isidro U., US 7083382 B2
Ursua teaches:
  A Vertical Wind Turbine with Rotatable Blades (VWTWRB) comprising: (abstract)
a center axis (4) (figure 1); a turbine frame assembly (10);
wherein said turbine frame assembly comprises; a turbine frame (12, 14,16); (figure 1)
four wind blade subassemblies (6,18,20,22),;
wherein each said wind blade subassembly comprises; a pivot axis (10); a wind blade (6,18,20,22);
Said VWTWRB uses wind power to drive the blades to rotate and stop at their designated positions for reducing the upwind force of the wind turbine. (see figure 2)
2.    The VWTWRB as in claim 1, wherein each said wind blade subassembly;
a pivot axis (10) passing through the wind blade mounting hole (not labeled Figure 3) and the wind blade rotatable around the pivot axis (10). See figure 3
3.    The wind blade subassembly as in claim 2, wherein said wind blade;
the pivot axis (10) divides the wind blade into two unequal area of airfoils; a larger area trail end and a smaller area lead end of the blade. (see figure 3)

5.    The VWTWRB as in claim 1, wherein said turbine frame;
vertical beams (16) of the frame (10) stop the wind blades at specified locations to form the setting angle between the chord line of the blade and the arms.
6.    Turbine frame as in claim 5, wherein said setting angle;
Setting angle is used to set the ratio of upwind force zone versus downwind force zone for optimal efficiency of the turbine In real-world applications.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akcasu; Osman Ersed, US 7918646 B2;  Sneeringer; Charles P. US 20100054936 A1, and  Kelly; Samuel Thomas, US 20090136346 A1 teach similar inventions. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873.  The examiner can normally be reached on IFP Mon- Fri 8:30 am- 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745